PROMISSORY NOTE

$110,000.00 June 1, 2001

        FOR VALUE RECEIVED, Kenneth M. Hagerstrom (“Maker”) promises to pay to
the order of New Horizons Worldwide, Inc. (“Holder”) the principal amount of One
Hundred Ten Thousand Dollars ($110,000.00) in a single lump sum on June 1, 2004;
provided, however, that all or portion of the principal amount shall be prepaid
as hereinafter provided. Interest shall accrue on the outstanding principal
balance at the rate of seven percent (7%) per annum and shall be payable
annually commencing April 1, 2002 and together with any payments of principal
hereunder.

        The outstanding principal balance and accrued interest (a) shall become
immediately due and be prepaid in full upon Maker’s termination of employment
with Holder and all affiliates of Holder and (b) shall become immediately due
and be prepaid in full or in part in an amount equal to sixty percent (60%) of
any (i) cash bonuses paid to Maker by Holder or any affiliate of Holder’s and/or
(ii) proceeds from the sale of common shares of Holder acquired by Maker through
the exercise of options granted by Holder. The outstanding principal may also be
voluntarily prepaid in whole or in part by Maker at any time without premium or
penalty.

        All payments of principal and interest shall be paid in lawful money of
the United States of America to Holder at 1231 East Dyer Road, Suite 140, Santa
Ana, California 92705-5605, or at such other place as the Holder shall designate
in writing to Maker from time to time.

        This Note shall, at the option of the Holder, become immediately due and
payable in the event (a) the Maker shall fail to make any payment of principal
or interest when due; or (b) any court of competent jurisdiction shall enter an
order (i) adjudicating the bankruptcy of Maker or (ii) appointing a trustee or
approving a petition for, or effecting an arrangement in bankruptcy, a
reorganization pursuant to the Federal Bankruptcy Act or any other judicial
modification or alteration of the rights of Holder or of any other creditors; or
(c) Maker shall file any petition or take or consent to any other action seeking
any judicial order of the type described in the preceding clause (b), or make an
assignment for the benefit of creditors.

        Maker hereby waives presentment, demand for payment, notice of dishonor,
notice of protest, and all other notices or demands in connection with the
delivery, acceptance, performance, default, endorsement or guarantee of this
Note.

  ________________________________   Kenneth M. Hagerstrom